DETAILED ACTION
Acknowledgements
The amendment to the Specification overcomes the objection to the drawings.
	The amendments to Claims 1-16 overcome interpretation under 35 U.S.C. 112(f) and rejections under 35 U.S.C. 112(b).
	The rejection of Claims 10-16 under 35 U.S.C. 101 is overcome because the amendments to the method of Claim 10 and system of Claim 16 require the coordination of the method and processing steps with the structural elements of the image sensor, light source, and display.  Therefore, Claims 10 and 16 are not drawn to an abstract idea without significantly more.

Allowable Subject Matter
Claims 1, 3-12, 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The allowability of Claim 1 as well as independent Claims 10, 11, and 16 of similar scope and the claims dependent from each has been discussed on pages 6-9 of Applicant’s arguments dated 4/27/2022.  The examiner agrees with the reasons provided that the prior art does not anticipate or render obvious the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Chung on 6/15/2022.

The application has been amended as follows: 
11. (Currently Amended) An endoscope system comprising: a color image sensor comprising a red pixel configured to output a red image pickup signal based on light transmitted by a red color filter, a green pixel configured to output a green image pickup signal based on light transmitted by a green color filter, and a blue pixel configured to output a blue image pickup signal based on light transmitted by a blue color filter; 5 of 17a light source configured to simultaneously illuminate a subject with light in a first wavelength band having a spectral characteristic of a narrow band having a peak in a range from a wavelength of 585 nm to a wavelength of 615 nm and light in a second wavelength band having a spectral characteristic of a narrow band having a peak in a range from a wavelength of 400 nm to a wavelength of 585 nm; and a processor configured to receive a selection signal of a specified observation mode; and in response to receiving the selection signal of the specified observation mode: assign a red image signal based on the red image pickup signal generated by the color image sensor receiving returned light from the subject illuminated with the light in the first wavelength band to a red channel configured to output a red component and a green channel configured to output a green component of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795